Order entered July 22, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01375-CR
                                      No. 05-18-01376-CR

                        CLEVELAND ELIJAH POWELL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F12-24262-U & F16-54139-U

                                           ORDER
       Although appellant’s brief was initially due on April 4, 2019, the Court granted two

extensions of time, making it due June 5, 2019. In our May 8, 2019 order, we cautioned that the

failure to file a brief by the deadline might result in the appeals being abated for a hearing. To

date, no brief has been filed, and we have had no communication from appellate counsel.

       Therefore, we ORDER the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute these appeals, whether

appellant has abandoned the appeals, or whether appointed counsel has abandoned the appeals.

See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing,
the trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d
708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court

is ORDERED to take such measures as may be necessary to assure effective representation,

which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within TWENTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; to John Daniel Oliphant.; and to the Dallas County

District Attorney’s Office.

         These appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                     /s/     CORY L. CARLYLE
                                                             JUSTICE